      Case 7:19-cv-01755-MHH-HNJ Document 12 Filed 08/07/20 Page 1 of 1                               FILED
                                                                                             2020 Aug-07 PM 03:14
                                                                                             U.S. DISTRICT COURT
                                                                                                 N.D. OF ALABAMA


                           UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                WESTERN DIVISION
 DAMON ANTHONY LAKE,                             )
                                                 )
        Petitioner,                              )
                                                 )
 v.                                              )   Case No.: 7:19-cv-01755-MHH-HNJ
                                                 )
 GWENDOLYN GIVENS, et al.,                       )
                                                 )
        Respondents.                             )

                                 MEMORANDUM OPINION
       On July 16, 2020, the magistrate judge entered a report (Doc. 11) in which he recommended

that petitioner Damon Anthony Lake’s petition for writ of habeas corpus (Doc. 1) be dismissed

with prejudice. No objections have been filed.

       After consideration of the record in this case and the magistrate judge’s report, the Court

adopts the report of the magistrate judge and accepts his recommendations. Consistent with the

recommendation, the Court will dismiss this petition for writ of habeas corpus with prejudice.

       A separate order will be entered.



       DONE and ORDERED this August 7, 2020.


                                           _________________________________
                                           MADELINE HUGHES HAIKALA
                                           UNITED STATES DISTRICT JUDGE
